DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.
Drawings
The drawings are objected to because the reference number for the valve seat 24a in the incorrect location in Fig. 1A. Examiner contends the valve seat 24a should be in the same location as illustrated in Fig. 2A.
The drawings are objected to because the reference number for the gasket 24b is in the incorrect location Fig. 1A. Examiner contends the gasket 24b should be in the same location as illustrated in Fig. 2A.  
The drawings are objected to because the lead line for the SSSV activator 18 is pointing to two different elements in Figs. 1A-1B and Figs. 3A-3B. 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: SSSV 50 disclosed in Par. [0018].  
The drawings are objected to because the flow arrows illustrate the fluid flowing inside the flow prong 20 to outside the opening prong 20 to back inside the opening prong 20 through the flow holes 26.  However, the drawing does not illustrate how the flow gets outside of the opening prong in Figs 2A, 4A. The current drawing shows the flow going through a solid section of the opening prong 20.Examienr suggest illustrating the fluid flowing through the lower hole in the opening prong to illustrate how the flow enters the outer section of the opening prong.
The drawings are objected to because the reference number 24b and 25 are pointing to the incorrect/opposite element in Figs. 3A-3B.  Examiner contends reference number 24b and 25 should be reversed in Figs. 3A-3B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is ambiguous and confusing and is rendered indefinite. Claim 1, lines 6-9 state “at least one of the filter, the wiper, the screen, and the plurality of flow holes function according to either position or movement of the flapper and prevent debris buildup around the valve seat, and wherein at least one flow hole of the plurality of flow holes is an angled flow hole or is an elongated slot”. However, examiner contends the wiper does not function according to either position or movement of the flapper.  The wiper 25 is connected to the outer surface of the opening prong 20. Examiner contends the wiper function according to either position or movement of the opening prong. (Par. [0019]).  Examiner suggest amending claim 1 to state --at least one of the filter, the wiper, the screen, and the plurality of flow holes function according to either position or movement of the flapper or opening prong and prevent debris buildup around the valve seat, and wherein at least one flow hole of the plurality of flow holes is an angled flow hole or is an elongated slot--.
Claim 9 is ambiguous and confusing and is rendered indefinite. Claim 9, lines 5-7 state “at least one of the wiper, the filter, and the at least one flow hole function according to either position or movement of the flapper and prevent debris buildup around the valve seat, wherein the at least one flow hole is an angled flow hole or an elongated slot”. However, examiner contends the wiper does not function according to either position or movement of the flapper.  The wiper 25 is connected to the outer surface of the opening prong 20. Examiner contends the wiper function according to either position or movement of the opening prong. (Par. [0019]). Examiner suggest amending claim 9 to state --at least one of the wiper, the filter, and the at least one flow hole function according to either position or movement of the flapper or opening prong and prevent debris buildup around the valve seat, wherein the at least one flow hole is an angled flow hole or an elongated slot--.
Claim 17 is ambiguous and confusing and is rendered indefinite. Claim 17, lines 5-6 state “performing, in response to activating, at least one of a wiping of or rinsing of a valve seat in response to either position or movement of the flapper”. Examiner contends wiping a valve seat is not in response to either position or movement of flapper. The wiper 25 is connected to the outer surface of the opening prong 20. Examiner contends the wiper function according to either position or movement of the opening prong. (Par. [0019]). Examiner suggest amending claim 17 to state -- performing, in response to activating, at least one of a wiping of or rinsing of a valve seat in response to either position or movement of the flapper or opening prong--.
Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL R WILLS III whose telephone number is (571)272-5521. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 5712706300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL R WILLS III/Primary Examiner, Art Unit 3676